DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on August 12, 2021.
Claims 1, 5-6, 9 and 14 have been amended. Claims 8, 11 and 16 have been canceled. Claims 19-26 have been newly added.
Claims 1-7, 9-10, 12-15 and 17-26 have been examined. Claims 1-7, 9-10, 12-15 and 17-26 (Renumbered to claims 1-22) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments.
The objection of claims 5-6 is withdrawn in view of applicant’s amendments.
The objection of the drawings is withdrawn in view of applicant’s amendments.\

Double Patenting
The rejection of claims 1-7, 9-10, 12-14 and 18 under the ground of nonstatutory double patenting is withdrawn in view of the Terminal Disclaimer filed on August 12, 2021.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 9, 14 and 19 (Renumbered to claims 1, 8, 12 and 16) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claim 1:
  		“a first computing unit implementing a first machine code instruction   	set and configured to receive instructions belonging to the first machine code
  	instruction set specified in a digital encoding using a first numerical base, and   		a second computing unit implementing a second machine code instruction   	set and configured to receive instructions belonging to the second machine code   	instruction set specified in a digital encoding using a second numerical base   	different than the first numerical base;”

  	In claims 9 and 14:
  		“compile a first subset of the computer instructions specified by the first   	configuration into a first machine code instruction set of a first computing unit of   	the external computing system specified by the first configuration, the first   	machine code instruction set including instructions specified in a digital encoding   	using a first numerical base, and   		compile a second subset of the computer instructions specified by the first  	configuration into a second machine code instruction set of a first computing unit   	of the external computing system specified by the first configuration, the second   	machine code instruction set including instructions specified in a digital encoding   	having a second numerical base different than the first numerical base”

 	In claim 19:
  		“when the configuration information specifies a second configuration, the
  	processing circuitry is configured to execute instructions for:  		   	causing the first computing unit to execute a third subset of the   		computer instructions; and  	  			causing the second computing unit to execute a fourth subset of the   	  	computer instructions;   			wherein the first and second subsets of the computer instructions   		jointly form an entirety of the computer instructions; and             		wherein the third and fourth subsets of the computer instructions   		jointly 	form an entirety of the computer instructions”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tannenbaum et al. (US Pub. No. 2018/0300131) - SYSTEM AND METHOD FOR MAINTAINING DATA IN A LOW-POWER STRUCTURE and Prokopenko et al. (US Pub. No. 2007/0185953) – DUAL MODE FLOATING POINT MULTIPLY ACCUMULATE UNIT. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Tannenbaum et al. (US Pub. No. 2018/0300131)  	Tannenbaum uses graphics processing unit may include a register file memory, a processing element (PE) and a load-store unit (LSU).  The register file memory includes a plurality of registers.  The PE is coupled to the register file memory and processes at least one thread of a vector of threads of a graphical application.  Each thread in the vector of threads are processed in a non-stalling manner.  The PE stores data in a first predetermined set of the plurality of registers in the register file memory that has been generated by processing the at least one thread and that is to be routed to a first stallable logic unit that is external to the PE.  The LSU is coupled to the register file memory, and the LSU accesses the data in the first predetermined set of the plurality of registers and routes to the first stallable logic unit. However, Tannenbaum does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 9, 14 and 19.  

 	Prokopenko et al. (US Pub. No. 2007/0185953)  	Prokopenko uses Multiply-Accumulate Unit to process multiple format floating point operands.  For short format operands, embodiments of the Multiply Accumulate Unit are configured to process data with twice the throughput as long and mixed format data.  At least one embodiment can include a short exponent calculation component configured to receive short format data, a long exponent calculation component configured to receive long format data, and a mixed exponent calculation component configured to receive short exponent data, the mixed exponent calculation component further configured to received long format data. However, Prokopenko does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 9, 14 and 19.  


   	Jeff Connelly (“Ternary Computing Testbed 3-Trit Computer Architecture”)  	Connelly researched a middle-ground by building a functional computer based on base 3 or trinary (synonymous with ternary) logic. However, Connelly does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 9, 14 and 19.  

   	Malachy Easton (“Design and Construction of a Balanced Ternary ALU with Potential Future Cybernetic Intelligent Systems Applications”)  	Eaton describes the design and construction of a I-trit (trit being the ternary equivalent of the bit) balanced ternary ALU (Arithmetic and Logic Unit) based on DPDT (double-pole double-throw) relays. However, Connelly does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 9, 14 and 19.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone 
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192